Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 9, 2005, by and between Apogee Technology, Inc., a Delaware
corporation (the “Company”), and Laurus Master Fund, Ltd. (the “Purchaser”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, by and between the Purchaser and the Company (as amended,
modified or supplemented from time to time, the “Securities Purchase
Agreement”), and pursuant to the Note and the Warrants referred to therein.

 

The Company and the Purchaser hereby agree as follows:

 


1.             DEFINITIONS.  CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED
HEREIN THAT ARE DEFINED IN THE SECURITIES PURCHASE AGREEMENT SHALL HAVE THE
MEANINGS GIVEN SUCH TERMS IN THE SECURITIES PURCHASE AGREEMENT.  AS USED IN THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share.

 

“Effectiveness Date” means (i) with respect to the initial Registration
Statement required to be filed hereunder, a date no later than one hundred sixty
five (165) days following the date hereof and (ii) with respect to each
additional Registration Statement required to be filed hereunder, a date no
later than forty-five (45) days following the applicable Filing Date.

 

“Effectiveness Period” has the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.

 

“Filing Date” means, (x) with respect to the initial Registration Statement
required to be filed hereunder for: (i) the shares of Common Stock issuable upon
conversion of the Note, and (ii) the shares of Common Stock issuable upon
exercise of the Warrant issued by the Company to the Holder on the date hereof,
one hundred and twenty (120) days following the date hereof; and (y) in the case
of any subsequent Registration Statement required to be filed as a result of
either (i) the issuance by the Company to the Purchaser of any Warrant after the
date hereof or (ii) adjustments to the Fixed Conversion Price or Exercise Price,
as the case may be, resulting in the issuance of additional shares of Common
Stock to the Purchaser, forty five (45) days after the date of such issuance or 
such adjustment to the Fixed Conversion Price or Exercise Price, as the case may
be.

 

“Holder” or “Holders” means the Purchaser or any of its affiliates or
transferees to the extent any of them hold Registrable Securities, other than
those purchasing Registrable Securities in a market transaction.

 

--------------------------------------------------------------------------------


 

“Indemnified Party” has the meaning set forth in Section 5(c).

 

“Indemnifying Party” has the meaning set forth in Section 5(c).

 

“Note” has the meaning set forth in the Securities Purchase Agreement.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means the shares of Common Stock issued upon the
conversion of the Note and issuable upon exercise of the Warrants.

 

“Registration Statement” means each registration statement required to be filed
hereunder, including the Prospectus therein, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.

 

“Securities Purchase Agreement” has the meaning given to such term in the
Preamble hereto.

 

“Trading Market” means any of the NASD Over The Counter Bulletin Board, NASDAQ
SmallCap Market, the NASDAQ National Markets System, the American Stock Exchange
or the New York Stock Exchange.

 

“Warrants” means the Common Stock purchase warrants issued in connection with
the Securities Purchase Agreement, whether on the date hereof or thereafter.

 

2

--------------------------------------------------------------------------------


 


2.             REGISTRATION.


 


(A)           ON OR PRIOR TO THE FILING DATE THE COMPANY SHALL PREPARE AND FILE
WITH THE COMMISSION A REGISTRATION STATEMENT COVERING THE REGISTRABLE SECURITIES
FOR A SELLING STOCKHOLDER RESALE OFFERING TO BE MADE ON A CONTINUOUS BASIS
PURSUANT TO RULE 415.  THE REGISTRATION STATEMENT SHALL BE ON FORM S-3 (EXCEPT
IF THE COMPANY IS NOT THEN ELIGIBLE TO REGISTER FOR RESALE THE REGISTRABLE
SECURITIES ON FORM S-3, IN WHICH CASE SUCH REGISTRATION SHALL BE ON ANOTHER
APPROPRIATE FORM, E.G. FORM S-1, IN ACCORDANCE HEREWITH), THE COMPANY MAY USE
SUCH OTHER FORMS AS APPROPRIATE FOR SMALL BUSINESS ISSUERS, TO THE EXTENT THE
COMPANY CONTINUES TO MEET THAT CRITERIA.  THE COMPANY SHALL CAUSE EACH
REGISTRATION STATEMENT TO BECOME EFFECTIVE AND REMAIN EFFECTIVE AS PROVIDED
HEREIN.  THE COMPANY SHALL USE ITS REASONABLE COMMERCIAL EFFORTS TO CAUSE EACH
REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS
PROMPTLY AS POSSIBLE AFTER THE FILING THEREOF, BUT IN ANY EVENT NO LATER THAN
THE EFFECTIVENESS DATE.  THE COMPANY SHALL USE ITS REASONABLE COMMERCIAL EFFORTS
TO KEEP EACH REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES
ACT UNTIL THE DATE WHICH IS THE EARLIER DATE OF WHEN (I) ALL REGISTRABLE
SECURITIES HAVE BEEN SOLD OR (II) ALL REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT MAY BE SOLD IMMEDIATELY WITHOUT REGISTRATION UNDER THE
SECURITIES ACT AND WITHOUT VOLUME RESTRICTIONS PURSUANT TO RULE 144(K), AS
DETERMINED BY THE COUNSEL TO THE COMPANY PURSUANT TO A WRITTEN OPINION LETTER TO
SUCH EFFECT, ADDRESSED AND ACCEPTABLE TO THE COMPANY’S TRANSFER AGENT AND THE
AFFECTED HOLDERS (THE “EFFECTIVENESS PERIOD”).


 


(B)           IF:  (I) ANY REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO
THE APPLICABLE FILING DATE; (II) A REGISTRATION STATEMENT FILED HEREUNDER IS NOT
DECLARED EFFECTIVE BY THE COMMISSION BY THE APPLICABLE EFFECTIVENESS DATE; (III)
AFTER A REGISTRATION STATEMENT IS FILED WITH AND DECLARED EFFECTIVE BY THE
COMMISSION, A DISCONTINUATION EVENT (AS HEREAFTER DEFINED) SHALL OCCUR AND BE
CONTINUING, OR SUCH REGISTRATION STATEMENT CEASES TO BE EFFECTIVE (BY SUSPENSION
OR OTHERWISE) AS TO ALL REGISTRABLE SECURITIES TO WHICH IT IS REQUIRED TO RELATE
AT ANY TIME PRIOR TO THE EXPIRATION OF THE EFFECTIVENESS PERIOD (WITHOUT BEING
SUCCEEDED IMMEDIATELY BY AN ADDITIONAL REGISTRATION STATEMENT FILED AND DECLARED
EFFECTIVE), FOR A PERIOD OF TIME WHICH SHALL EXCEED 30 DAYS IN THE AGGREGATE PER
YEAR OR MORE THAN 20 CONSECUTIVE CALENDAR DAYS (DEFINED AS A PERIOD OF 365 DAYS
COMMENCING ON THE DATE THE REGISTRATION STATEMENT IS DECLARED EFFECTIVE); OR
(IV) THE COMMON STOCK IS NOT LISTED OR QUOTED, OR IS SUSPENDED FROM TRADING ON
ANY TRADING MARKET FOR A PERIOD OF THREE (3) CONSECUTIVE TRADING DAYS (PROVIDED
THE COMPANY SHALL NOT HAVE BEEN ABLE TO CURE SUCH TRADING SUSPENSION WITHIN 30
DAYS OF THE NOTICE THEREOF OR LIST THE COMMON STOCK ON ANOTHER TRADING MARKET);
(ANY SUCH FAILURE OR BREACH BEING REFERRED TO AS AN “EVENT,” AND FOR PURPOSES OF
CLAUSE (I) OR (II) THE DATE ON WHICH SUCH EVENT OCCURS, OR FOR PURPOSES OF
CLAUSE (III) THE DATE WHICH SUCH 30 DAY OR 20 CONSECUTIVE DAY PERIOD (AS THE
CASE MAY BE) IS EXCEEDED, OR FOR PURPOSES OF CLAUSE (IV) THE DATE ON WHICH SUCH
THREE (3) TRADING DAY PERIOD IS EXCEEDED, BEING REFERRED TO AS “EVENT DATE”),
THEN AS PARTIAL RELIEF FOR THE DAMAGES TO THE PURCHASER BY REASON OF THE
OCCURRENCE OF ANY SUCH EVENT (WHICH REMEDY SHALL NOT BE EXCLUSIVE OF ANY OTHER
REMEDIES AVAILABLE AT LAW OR IN EQUITY), THE COMPANY SHALL PAY TO THE PURCHASER
FOR EACH DAY THAT AN EVENT HAS OCCURRED AND IS CONTINUING, AN AMOUNT IN CASH
EQUAL TO ONE-THIRTIETH (1/30TH) OF THE PRODUCT OF: (A) THE THEN OUTSTANDING
PRINCIPAL AMOUNT OF THE NOTE MULTIPLIED BY (B) 0.015.  IN THE EVENT THE

 

3

--------------------------------------------------------------------------------


 


COMPANY FAILS TO MAKE ANY PAYMENTS PURSUANT TO THIS SECTION 2(B) IN A TIMELY
MANNER, SUCH PAYMENTS SHALL BEAR INTEREST AT THE RATE OF 1.5% PER MONTH
(PRORATED FOR PARTIAL MONTHS) UNTIL PAID IN FULL.


 


(C)           WITHIN THREE (3) BUSINESS DAYS OF THE EFFECTIVENESS DATE, THE
COMPANY SHALL CAUSE ITS COUNSEL TO ISSUE A BLANKET OPINION IN THE FORM ATTACHED
HERETO AS EXHIBIT A, TO THE TRANSFER AGENT STATING THAT THE SHARES ARE SUBJECT
TO AN EFFECTIVE REGISTRATION STATEMENT AND CAN BE REISSUED FREE OF RESTRICTIVE
LEGEND UPON NOTICE OF A SALE BY THE PURCHASER AND CONFIRMATION BY THE PURCHASER
THAT IT HAS COMPLIED WITH THE PROSPECTUS DELIVERY REQUIREMENTS, PROVIDED THAT
THE COMPANY HAS NOT ADVISED THE TRANSFER AGENT ORALLY OR IN WRITING THAT THE
OPINION HAS BEEN WITHDRAWN. COPIES OF THE BLANKET OPINION REQUIRED BY THIS
SECTION 2(C) SHALL BE DELIVERED TO THE PURCHASER WITHIN THE TIME FRAME SET FORTH
ABOVE.


 


3.             REGISTRATION PROCEDURES.  IF AND WHENEVER THE COMPANY IS REQUIRED
BY THE PROVISIONS HEREOF TO EFFECT THE REGISTRATION OF ANY REGISTRABLE
SECURITIES UNDER THE SECURITIES ACT, THE COMPANY WILL, AS EXPEDITIOUSLY AS
POSSIBLE:


 


(A)           PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT WITH
RESPECT TO SUCH REGISTRABLE SECURITIES, RESPOND AS PROMPTLY AS POSSIBLE TO ANY
COMMENTS RECEIVED FROM THE COMMISSION, AND USE COMMERCIALLY REASONABLE EFFORTS
TO CAUSE THE REGISTRATION STATEMENT TO BECOME AND REMAIN EFFECTIVE FOR THE
EFFECTIVENESS PERIOD WITH RESPECT THERETO, AND PROMPTLY PROVIDE TO THE PURCHASER
COPIES OF ALL FILINGS AND COMMISSION LETTERS OF COMMENT RELATING THERETO;


 


(B)           PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND
SUPPLEMENTS TO THE REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION
THEREWITH AS MAY BE NECESSARY TO COMPLY WITH THE PROVISIONS OF THE SECURITIES
ACT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY
SUCH REGISTRATION STATEMENT AND TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE
UNTIL THE EXPIRATION OF THE EFFECTIVENESS PERIOD APPLICABLE TO SUCH REGISTRATION
STATEMENT;


 


(C)           FURNISH TO THE PURCHASER SUCH NUMBER OF COPIES OF THE REGISTRATION
STATEMENT AND THE PROSPECTUS INCLUDED THEREIN (INCLUDING EACH PRELIMINARY
PROSPECTUS) AS THE PURCHASER REASONABLY MAY REQUEST TO FACILITATE THE PUBLIC
SALE OR DISPOSITION OF THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION
STATEMENT;


 


(D)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY THE
PURCHASER’S REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER
THE SECURITIES OR “BLUE SKY” LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES
AS THE PURCHASER MAY REASONABLY REQUEST, PROVIDED, HOWEVER, THAT THE COMPANY
SHALL NOT FOR ANY SUCH PURPOSE BE REQUIRED TO QUALIFY GENERALLY TO TRANSACT
BUSINESS AS A FOREIGN CORPORATION IN ANY JURISDICTION WHERE IT IS NOT SO
QUALIFIED OR TO CONSENT TO GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION;


 


(E)           LIST THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT WITH ANY TRADING MARKET ON WHICH THE COMMON STOCK OF THE COMPANY IS
THEN LISTED;

 

4

--------------------------------------------------------------------------------


 


(F)            IMMEDIATELY NOTIFY THE PURCHASER AT ANY TIME WHEN A PROSPECTUS
RELATING THERETO IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT, OF THE
HAPPENING OF ANY EVENT OF WHICH THE COMPANY HAS KNOWLEDGE AS A RESULT OF WHICH
THE PROSPECTUS CONTAINED IN SUCH REGISTRATION STATEMENT, AS THEN IN EFFECT,
INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES THEN EXISTING; AND


 


(G)           MAKE AVAILABLE FOR INSPECTION BY THE PURCHASER AND ANY ATTORNEY,
ACCOUNTANT OR OTHER AGENT RETAINED BY THE PURCHASER, ALL PUBLICLY AVAILABLE,
NON-CONFIDENTIAL FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND
PROPERTIES OF THE COMPANY, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND
EMPLOYEES TO SUPPLY ALL PUBLICLY AVAILABLE, NON-CONFIDENTIAL INFORMATION
REASONABLY REQUESTED BY THE ATTORNEY, ACCOUNTANT OR AGENT OF THE PURCHASER.


 


4.             REGISTRATION EXPENSES.  ALL EXPENSES RELATING TO THE COMPANY’S
COMPLIANCE WITH SECTIONS 2 AND 3 HEREOF, INCLUDING, WITHOUT LIMITATION, ALL
REGISTRATION AND FILING FEES, PRINTING EXPENSES, FEES AND DISBURSEMENTS OF
COUNSEL AND INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY, FEES AND EXPENSES
(INCLUDING REASONABLE COUNSEL FEES) INCURRED IN CONNECTION WITH COMPLYING WITH
STATE SECURITIES OR “BLUE SKY” LAWS, FEES OF THE NASD, TRANSFER TAXES, FEES OF
TRANSFER AGENTS AND REGISTRARS, FEES OF, AND DISBURSEMENTS INCURRED BY, ONE
COUNSEL FOR THE HOLDERS, ARE CALLED “REGISTRATION EXPENSES”. ALL SELLING
COMMISSIONS APPLICABLE TO THE SALE OF REGISTRABLE SECURITIES, INCLUDING ANY FEES
AND DISBURSEMENTS OF ANY SPECIAL COUNSEL TO THE HOLDERS BEYOND THOSE INCLUDED IN
REGISTRATION EXPENSES, ARE CALLED “SELLING EXPENSES.”  THE COMPANY SHALL ONLY BE
RESPONSIBLE FOR ALL REGISTRATION EXPENSES.


 


5.             INDEMNIFICATION.


 


(A)           IN THE EVENT OF A REGISTRATION OF ANY REGISTRABLE SECURITIES UNDER
THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, THE COMPANY WILL INDEMNIFY AND
HOLD HARMLESS THE PURCHASER, AND ITS OFFICERS, DIRECTORS AND EACH OTHER PERSON,
IF ANY, WHO CONTROLS THE PURCHASER WITHIN THE MEANING OF THE SECURITIES ACT,
AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH
THE PURCHASER, OR SUCH PERSONS MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR
OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN
RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT
UNDER WHICH SUCH REGISTRABLE SECURITIES WERE REGISTERED UNDER THE SECURITIES ACT
PURSUANT TO THIS AGREEMENT, ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS
CONTAINED THEREIN, OR ANY AMENDMENT OR SUPPLEMENT THEREOF, OR ARISE OUT OF OR
ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING, AND WILL REIMBURSE THE PURCHASER, AND EACH SUCH PERSON FOR ANY
REASONABLE LEGAL OR OTHER EXPENSES INCURRED BY THEM IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION;
PROVIDED, HOWEVER, THAT THE COMPANY WILL NOT BE LIABLE IN ANY SUCH CASE IF AND
TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR IS
BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION SO MADE IN CONFORMITY WITH INFORMATION FURNISHED BY OR ON
BEHALF OF THE PURCHASER OR ANY SUCH PERSON IN WRITING SPECIFICALLY FOR USE IN
ANY SUCH DOCUMENT.

 

5

--------------------------------------------------------------------------------


 


(B)           IN THE EVENT OF A REGISTRATION OF THE REGISTRABLE SECURITIES UNDER
THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, THE PURCHASER WILL INDEMNIFY AND
HOLD HARMLESS THE COMPANY, AND ITS OFFICERS, DIRECTORS AND EACH OTHER PERSON, IF
ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT, AGAINST
ALL LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH THE
COMPANY OR SUCH PERSONS MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR
OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN
RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF ANY MATERIAL FACT WHICH WAS FURNISHED IN WRITING BY THE
PURCHASER TO THE COMPANY EXPRESSLY FOR USE IN (AND SUCH INFORMATION IS CONTAINED
IN) THE REGISTRATION STATEMENT UNDER WHICH SUCH REGISTRABLE SECURITIES WERE
REGISTERED UNDER THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, ANY PRELIMINARY
PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN, OR ANY AMENDMENT OR SUPPLEMENT
THEREOF, OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO
STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, AND WILL REIMBURSE THE COMPANY AND EACH
SUCH PERSON FOR ANY REASONABLE LEGAL OR OTHER EXPENSES INCURRED BY THEM IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION, PROVIDED, HOWEVER, THAT THE PURCHASER WILL BE LIABLE IN ANY
SUCH CASE IF AND ONLY TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY ARISES OUT OF OR IS BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION SO MADE IN CONFORMITY WITH INFORMATION
FURNISHED IN WRITING TO THE COMPANY BY OR ON BEHALF OF THE PURCHASER
SPECIFICALLY FOR USE IN ANY SUCH DOCUMENT.  NOTWITHSTANDING THE PROVISIONS OF
THIS PARAGRAPH, THE PURCHASER SHALL NOT BE REQUIRED TO INDEMNIFY ANY PERSON OR
ENTITY IN EXCESS OF THE AMOUNT OF THE AGGREGATE NET PROCEEDS RECEIVED BY THE
PURCHASER IN RESPECT OF REGISTRABLE SECURITIES IN CONNECTION WITH ANY SUCH
REGISTRATION UNDER THE SECURITIES ACT.


 


(C)           PROMPTLY AFTER RECEIPT BY A PARTY ENTITLED TO CLAIM
INDEMNIFICATION HEREUNDER (AN “INDEMNIFIED PARTY”) OF NOTICE OF THE COMMENCEMENT
OF ANY ACTION, SUCH INDEMNIFIED PARTY SHALL, IF A CLAIM FOR INDEMNIFICATION IN
RESPECT THEREOF IS TO BE MADE AGAINST A PARTY HERETO OBLIGATED TO INDEMNIFY SUCH
INDEMNIFIED PARTY (AN “INDEMNIFYING PARTY”), NOTIFY THE INDEMNIFYING PARTY IN
WRITING THEREOF, BUT THE OMISSION SO TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT
RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE TO SUCH INDEMNIFIED PARTY OTHER
THAN UNDER THIS SECTION 5(C) AND SHALL ONLY RELIEVE IT FROM ANY LIABILITY WHICH
IT MAY HAVE TO SUCH INDEMNIFIED PARTY UNDER THIS SECTION 5(C) IF AND TO THE
EXTENT THE INDEMNIFYING PARTY IS PREJUDICED BY SUCH OMISSION. IN CASE ANY SUCH
ACTION SHALL BE BROUGHT AGAINST ANY INDEMNIFIED PARTY AND IT SHALL NOTIFY THE
INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY SHALL BE
ENTITLED TO PARTICIPATE IN AND, TO THE EXTENT IT SHALL WISH, TO ASSUME AND
UNDERTAKE THE DEFENSE THEREOF WITH COUNSEL SATISFACTORY TO SUCH INDEMNIFIED
PARTY, AND, AFTER NOTICE FROM THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY
OF ITS ELECTION SO TO ASSUME AND UNDERTAKE THE DEFENSE THEREOF, THE INDEMNIFYING
PARTY SHALL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY UNDER THIS SECTION 5(C) FOR
ANY LEGAL EXPENSES SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION
WITH THE DEFENSE THEREOF; IF THE INDEMNIFIED PARTY RETAINS ITS OWN COUNSEL, THEN
THE INDEMNIFIED PARTY SHALL PAY ALL FEES, COSTS AND EXPENSES OF SUCH COUNSEL,
PROVIDED, HOWEVER, THAT, IF THE DEFENDANTS IN ANY SUCH ACTION INCLUDE BOTH THE
INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL
HAVE REASONABLY CONCLUDED THAT THERE MAY BE REASONABLE DEFENSES AVAILABLE TO IT
WHICH ARE DIFFERENT FROM OR ADDITIONAL TO

 

6

--------------------------------------------------------------------------------


 


THOSE AVAILABLE TO THE INDEMNIFYING PARTY OR IF THE INTERESTS OF THE INDEMNIFIED
PARTY REASONABLY MAY BE DEEMED TO CONFLICT WITH THE INTERESTS OF THE
INDEMNIFYING PARTY, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO SELECT ONE
SEPARATE COUNSEL AND TO ASSUME SUCH LEGAL DEFENSES AND OTHERWISE TO PARTICIPATE
IN THE DEFENSE OF SUCH ACTION, WITH THE REASONABLE EXPENSES AND FEES OF SUCH
SEPARATE COUNSEL AND OTHER EXPENSES RELATED TO SUCH PARTICIPATION TO BE
REIMBURSED BY THE INDEMNIFYING PARTY AS INCURRED.


 


(D)           IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION IN THE
EVENT OF JOINT LIABILITY UNDER THE SECURITIES ACT IN ANY CASE IN WHICH EITHER
(I) THE PURCHASER, OR ANY OFFICER, DIRECTOR OR CONTROLLING PERSON OF THE
PURCHASER, MAKES A CLAIM FOR INDEMNIFICATION PURSUANT TO THIS SECTION 5 BUT IT
IS JUDICIALLY DETERMINED (BY THE ENTRY OF A FINAL JUDGMENT OR DECREE BY A COURT
OF COMPETENT JURISDICTION AND THE EXPIRATION OF TIME TO APPEAL OR THE DENIAL OF
THE LAST RIGHT OF APPEAL) THAT SUCH INDEMNIFICATION MAY NOT BE ENFORCED IN SUCH
CASE NOTWITHSTANDING THE FACT THAT THIS SECTION 5 PROVIDES FOR INDEMNIFICATION
IN SUCH CASE, OR (II) CONTRIBUTION UNDER THE SECURITIES ACT MAY BE REQUIRED ON
THE PART OF THE PURCHASER OR SUCH OFFICER, DIRECTOR OR CONTROLLING PERSON OF THE
PURCHASER IN CIRCUMSTANCES FOR WHICH INDEMNIFICATION IS PROVIDED UNDER THIS
SECTION 5; THEN, AND IN EACH SUCH CASE, THE COMPANY AND THE PURCHASER WILL
CONTRIBUTE TO THE AGGREGATE LOSSES, CLAIMS, DAMAGES OR LIABILITIES TO WHICH THEY
MAY BE SUBJECT (AFTER CONTRIBUTION FROM OTHERS) IN SUCH PROPORTION SO THAT THE
PURCHASER IS RESPONSIBLE ONLY FOR THE PORTION REPRESENTED BY THE PERCENTAGE THAT
THE PUBLIC OFFERING PRICE OF ITS SECURITIES OFFERED BY THE REGISTRATION
STATEMENT BEARS TO THE PUBLIC OFFERING PRICE OF ALL SECURITIES OFFERED BY SUCH
REGISTRATION STATEMENT, PROVIDED, HOWEVER, THAT, IN ANY SUCH CASE, (A) THE
PURCHASER WILL NOT BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE PUBLIC
OFFERING PRICE OF ALL SUCH SECURITIES OFFERED BY IT PURSUANT TO SUCH
REGISTRATION STATEMENT; AND (B) NO PERSON OR ENTITY GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 10(F) OF THE ACT) WILL BE
ENTITLED TO CONTRIBUTION FROM ANY PERSON OR ENTITY WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.


 


6.             REPRESENTATIONS, WARRANTIES AND COVENANTS.


 


(A)           THE ISSUED AND OUTSTANDING COMMON STOCK IS REGISTERED PURSUANT TO
SECTION 12(B) OR 12(G) OF THE EXCHANGE ACT AND, EXCEPT WITH RESPECT TO CERTAIN
MATTERS WHICH THE COMPANY HAS DISCLOSED TO THE PURCHASER ON SCHEDULE 4.21 TO THE
SECURITIES PURCHASE AGREEMENT, THE COMPANY HAS TIMELY FILED ALL PROXY
STATEMENTS, REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED
TO BE FILED BY IT UNDER THE EXCHANGE ACT, AS FURTHER DESCRIBED IN THE SECURITIES
PURCHASE AGREEMENT.


 


(B)           THE COMPANY SHALL DELIVER TO THE PURCHASER, AND FILE WITH THE SEC
(I) ITS RESTATED ANNUAL REPORT ON FORM 10-K FOR ITS FISCAL YEARS ENDED
DECEMBER 31, 2003 AND DECEMBER 31, 2004 AND (II) ITS RESTATED QUARTERLY REPORTS
ON FORM 10-Q FOR THE FISCAL QUARTERS ENDED MARCH 31, 2005 AND JUNE 30, 2005
(COLLECTIVELY, THE “RESTATED SEC REPORTS”), IN EACH CASE, NO LATER THAN
SEPTEMBER 15, 2005.  EACH RESTATED SEC REPORT WILL BE, AT THE TIME OF ITS
FILING, IN SUBSTANTIAL COMPLIANCE WITH THE REQUIREMENTS OF ITS RESPECTIVE FORM
AND NONE OF THE RESTATED SEC REPORTS, NOR THE FINANCIAL STATEMENTS (AND THE
NOTES THERETO) INCLUDED IN THE RESTATED SEC REPORTS, AS OF THEIR RESPECTIVE
FILING DATES, WILL CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR WILL OMIT
TO STATE A MATERIAL

 

7

--------------------------------------------------------------------------------


 


FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  THE
FINANCIAL STATEMENTS OF THE COMPANY TO BE INCLUDED IN THE RESTATED SEC REPORTS
WILL COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING
REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE COMMISSION OR OTHER
APPLICABLE RULES AND REGULATIONS WITH RESPECT THERETO.  SUCH FINANCIAL
STATEMENTS SHALL BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”) APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED
(EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE
NOTES THERETO OR (II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT
THEY MAY NOT INCLUDE FOOTNOTES OR MAY BE CONDENSED) AND SHALL FAIRLY PRESENT IN
ALL MATERIAL RESPECTS THE FINANCIAL CONDITION, THE RESULTS OF OPERATIONS AND THE
CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, AS OF,
AND FOR, THE PERIODS PRESENTED IN EACH SUCH RESTATED SEC REPORT.


 


(C)           THE FINANCIAL STATEMENTS TO BE INCLUDED IN EACH RESTATED SEC
REPORT SHALL BE APPROVED, AND DECLARED FINAL, BY THE AUDITORS OF THE COMPANY THE
AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY, IN EACH BY NO LATER
THAN AUGUST 16, 2005 AND APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY BY NO
LATER THAN AUGUST 17, 2005.  EACH SUCH FINANCIAL STATEMENT SHALL BE DELIVERED TO
THE PURCHASER WITHIN TWO (2) BUSINESS DAYS OF SUCH FINAL APPROVAL AND
DECLARATION, AS THE CASE MAY BE.


 


(D)           THE COMMON STOCK IS LISTED FOR TRADING ON THE AMERICAN STOCK
EXCHANGE AND SATISFIES ALL REQUIREMENTS FOR THE CONTINUATION OF SUCH LISTING,
EXCEPT AS DISCLOSED IN THE SEC REPORTS (AS DEFINED IN THE SECURITIES PURCHASE
AGREEMENT).


 


(E)           THE COMPANY SHALL AT ALL TIMES MAINTAIN A LISTING ON A TRADING
MARKET.


 


(F)            NEITHER THE COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON
ACTING ON ITS OR THEIR BEHALF, HAS DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR
SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY UNDER
CIRCUMSTANCES THAT WOULD CAUSE THE OFFERING OF THE SECURITIES PURSUANT TO THE
SECURITIES PURCHASE AGREEMENT TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE
COMPANY FOR PURPOSES OF THE SECURITIES ACT WHICH WOULD PREVENT THE COMPANY FROM
SELLING THE COMMON STOCK PURSUANT TO RULE 506 UNDER THE SECURITIES ACT, OR ANY
APPLICABLE EXCHANGE-RELATED STOCKHOLDER APPROVAL PROVISIONS, NOR WILL THE
COMPANY OR ANY OF ITS AFFILIATES OR SUBSIDIARIES TAKE ANY ACTION OR STEPS THAT
WOULD CAUSE THE OFFERING OF THE SECURITIES TO BE INTEGRATED WITH OTHER
OFFERINGS.


 


(G)           THE WARRANTS, THE NOTE AND THE SHARES OF COMMON STOCK WHICH THE
PURCHASER MAY ACQUIRE PURSUANT TO THE WARRANTS AND THE NOTE ARE ALL RESTRICTED
SECURITIES UNDER THE SECURITIES ACT AS OF THE DATE OF THIS AGREEMENT.  THE
COMPANY WILL NOT ISSUE ANY STOP TRANSFER ORDER OR OTHER ORDER IMPEDING THE SALE
AND DELIVERY OF ANY OF THE REGISTRABLE SECURITIES AT SUCH TIME AS SUCH
REGISTRABLE SECURITIES ARE REGISTERED FOR PUBLIC SALE OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE, EXCEPT AS REQUIRED BY FEDERAL OR STATE SECURITIES
LAWS.


 


(H)           THE COMPANY UNDERSTANDS THE NATURE OF THE REGISTRABLE SECURITIES
ISSUABLE UPON THE CONVERSION OF THE NOTE AND THE EXERCISE OF THE WARRANT AND
RECOGNIZES THAT THE

 

8

--------------------------------------------------------------------------------


 


ISSUANCE OF SUCH REGISTRABLE SECURITIES MAY HAVE A POTENTIAL DILUTIVE EFFECT. 
THE COMPANY SPECIFICALLY ACKNOWLEDGES THAT ITS OBLIGATION TO ISSUE THE
REGISTRABLE SECURITIES IS BINDING UPON THE COMPANY AND ENFORCEABLE REGARDLESS OF
THE DILUTION SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP INTERESTS OF OTHER
SHAREHOLDERS OF THE COMPANY.


 


(I)            EXCEPT FOR AGREEMENTS MADE IN THE ORDINARY COURSE OF BUSINESS,
THERE IS NO AGREEMENT THAT HAS NOT BEEN FILED WITH THE COMMISSION AS AN EXHIBIT
TO A REGISTRATION STATEMENT OR TO A FORM REQUIRED TO BE FILED BY THE COMPANY
UNDER THE EXCHANGE ACT, THE BREACH OF WHICH COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL AND ADVERSE EFFECT ON THE COMPANY AND ITS SUBSIDIARIES, OR WOULD
PROHIBIT OR OTHERWISE INTERFERE WITH THE ABILITY OF THE COMPANY TO ENTER INTO
AND PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT IN ANY MATERIAL RESPECT.


 


(J)            THE COMPANY WILL AT ALL TIMES HAVE AUTHORIZED AND RESERVED A
SUFFICIENT NUMBER OF SHARES OF COMMON STOCK FOR THE FULL CONVERSION OF THE NOTE
AND EXERCISE OF THE WARRANTS.


 


7.             MISCELLANEOUS.


 


(A)           REMEDIES.  IN THE EVENT OF A BREACH BY THE COMPANY OR BY A HOLDER,
OF ANY OF THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT, EACH HOLDER OR THE
COMPANY, AS THE CASE MAY BE, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL
RIGHTS GRANTED BY LAW AND UNDER THIS AGREEMENT, INCLUDING RECOVERY OF DAMAGES,
WILL BE ENTITLED TO SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS AGREEMENT.


 


(B)           NO PIGGYBACK ON REGISTRATIONS.  EXCEPT AS AND TO THE EXTENT
SPECIFIED IN SCHEDULE 7(B) HERETO, NEITHER THE COMPANY NOR ANY OF ITS SECURITY
HOLDERS (OTHER THAN THE HOLDERS IN SUCH CAPACITY PURSUANT HERETO) MAY INCLUDE
SECURITIES OF THE COMPANY IN ANY REGISTRATION STATEMENT OTHER THAN THE
REGISTRABLE SECURITIES, AND THE COMPANY SHALL NOT AFTER THE DATE HEREOF ENTER
INTO ANY AGREEMENT PROVIDING ANY SUCH RIGHT FOR INCLUSION OF SHARES IN THE
REGISTRATION STATEMENT TO ANY OF ITS SECURITY HOLDERS.  EXCEPT AS AND TO THE
EXTENT SPECIFIED IN SCHEDULE 7(B) HERETO, THE COMPANY HAS NOT PREVIOUSLY ENTERED
INTO ANY AGREEMENT GRANTING ANY REGISTRATION RIGHTS WITH RESPECT TO ANY OF ITS
SECURITIES TO ANY PERSON OR ENTITY THAT HAVE NOT BEEN FULLY SATISFIED.


 


(C)           COMPLIANCE.  EACH HOLDER COVENANTS AND AGREES THAT IT WILL COMPLY
WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS APPLICABLE TO
IT IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT.


 


(D)           DISCONTINUED DISPOSITION.  EACH HOLDER AGREES BY ITS ACQUISITION
OF SUCH REGISTRABLE SECURITIES THAT, UPON RECEIPT OF A NOTICE FROM THE COMPANY
OF THE OCCURRENCE OF A DISCONTINUATION EVENT (AS DEFINED BELOW), SUCH HOLDER
WILL FORTHWITH DISCONTINUE DISPOSITION OF SUCH REGISTRABLE SECURITIES UNDER THE
APPLICABLE REGISTRATION STATEMENT UNTIL SUCH HOLDER’S RECEIPT OF THE COPIES OF
THE SUPPLEMENTED PROSPECTUS AND/OR AMENDED REGISTRATION STATEMENT OR UNTIL IT IS
ADVISED IN WRITING (THE “ADVICE”) BY THE COMPANY THAT THE USE OF THE APPLICABLE
PROSPECTUS MAY BE RESUMED, AND, IN EITHER CASE, HAS RECEIVED COPIES OF ANY
ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED

 

9

--------------------------------------------------------------------------------


 


TO BE INCORPORATED BY REFERENCE IN SUCH PROSPECTUS OR REGISTRATION STATEMENT.
THE COMPANY MAY PROVIDE APPROPRIATE STOP ORDERS TO ENFORCE THE PROVISIONS OF
THIS PARAGRAPH.  FOR PURPOSES OF THIS AGREEMENT, A “DISCONTINUATION EVENT” SHALL
MEAN (I) WHEN THE COMMISSION NOTIFIES THE COMPANY WHETHER THERE WILL BE A
“REVIEW” OF SUCH REGISTRATION STATEMENT AND WHENEVER THE COMMISSION COMMENTS IN
WRITING ON SUCH REGISTRATION STATEMENT (THE COMPANY SHALL PROVIDE TRUE AND
COMPLETE COPIES THEREOF AND ALL WRITTEN RESPONSES THERETO TO EACH OF THE
HOLDERS); (II) ANY REQUEST BY THE COMMISSION OR ANY OTHER FEDERAL OR STATE
GOVERNMENTAL AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO SUCH REGISTRATION
STATEMENT OR PROSPECTUS OR FOR ADDITIONAL INFORMATION; (III) THE ISSUANCE BY THE
COMMISSION OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF SUCH REGISTRATION
STATEMENT COVERING ANY OR ALL OF THE REGISTRABLE SECURITIES OR THE INITIATION OF
ANY PROCEEDINGS FOR THAT PURPOSE; (IV) THE RECEIPT BY THE COMPANY OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION
FROM QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY
JURISDICTION, OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE; AND/OR (V) THE OCCURRENCE OF ANY EVENT OR PASSAGE OF TIME THAT MAKES
THE FINANCIAL STATEMENTS INCLUDED IN SUCH REGISTRATION STATEMENT INELIGIBLE FOR
INCLUSION THEREIN OR ANY STATEMENT MADE IN SUCH REGISTRATION STATEMENT OR
PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE UNTRUE IN ANY MATERIAL RESPECT OR THAT REQUIRES ANY REVISIONS TO SUCH
REGISTRATION STATEMENT, PROSPECTUS OR OTHER DOCUMENTS SO THAT, IN THE CASE OF
SUCH REGISTRATION STATEMENT OR PROSPECTUS, AS THE CASE MAY BE, IT WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(E)           PIGGY-BACK REGISTRATIONS.  IF AT ANY TIME DURING THE EFFECTIVENESS
PERIOD THERE IS NOT AN EFFECTIVE REGISTRATION STATEMENT COVERING ALL OF THE
REGISTRABLE SECURITIES AND THE COMPANY SHALL DETERMINE TO PREPARE AND FILE WITH
THE COMMISSION A REGISTRATION STATEMENT RELATING TO AN OFFERING FOR ITS OWN
ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT OF ANY OF ITS EQUITY
SECURITIES, OTHER THAN ON FORM S-4 OR FORM S-8 (EACH AS PROMULGATED UNDER THE
SECURITIES ACT) OR THEIR THEN EQUIVALENTS RELATING TO EQUITY SECURITIES TO BE
ISSUED SOLELY IN CONNECTION WITH ANY ACQUISITION OF ANY ENTITY OR BUSINESS OR
EQUITY SECURITIES ISSUABLE IN CONNECTION WITH STOCK OPTION OR OTHER EMPLOYEE
BENEFIT PLANS, THEN THE COMPANY SHALL SEND TO EACH HOLDER WRITTEN NOTICE OF SUCH
DETERMINATION AND, IF WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF SUCH NOTICE, ANY
SUCH HOLDER SHALL SO REQUEST IN WRITING, THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION STATEMENT ALL OR ANY PART OF SUCH REGISTRABLE SECURITIES SUCH
HOLDER REQUESTS TO BE REGISTERED TO THE EXTENT THE COMPANY MAY DO SO WITHOUT
VIOLATING REGISTRATION RIGHTS OF OTHERS WHICH EXIST AS OF THE DATE OF THIS
AGREEMENT, SUBJECT TO CUSTOMARY UNDERWRITER CUTBACKS APPLICABLE TO ALL HOLDERS
OF REGISTRATION RIGHTS AND SUBJECT TO OBTAINING ANY REQUIRED CONSENT OF ANY
SELLING STOCKHOLDER(S) TO SUCH INCLUSION UNDER SUCH REGISTRATION STATEMENT.


 


(F)            AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF
MAY NOT BE GIVEN, UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE COMPANY
AND THE HOLDERS OF THE THEN OUTSTANDING REGISTRABLE SECURITIES.  NOTWITHSTANDING
THE FOREGOING, A WAIVER OR CONSENT

 

10

--------------------------------------------------------------------------------


 


TO DEPART FROM THE PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT RELATES
EXCLUSIVELY TO THE RIGHTS OF CERTAIN HOLDERS AND THAT DOES NOT DIRECTLY OR
INDIRECTLY AFFECT THE RIGHTS OF OTHER HOLDERS MAY BE GIVEN BY HOLDERS OF AT
LEAST A MAJORITY OF THE REGISTRABLE SECURITIES TO WHICH SUCH WAIVER OR CONSENT
RELATES; PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS SENTENCE MAY NOT BE
AMENDED, MODIFIED, OR SUPPLEMENTED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
THE IMMEDIATELY PRECEDING SENTENCE.


 


(G)           NOTICES.  ANY NOTICE OR REQUEST HEREUNDER MAY BE GIVEN TO THE
COMPANY OR THE PURCHASER AT THE RESPECTIVE ADDRESSES SET FORTH BELOW OR AS MAY
HEREAFTER BE SPECIFIED IN A NOTICE DESIGNATED AS A CHANGE OF ADDRESS UNDER THIS
SECTION 7(G).  ANY NOTICE OR REQUEST HEREUNDER SHALL BE GIVEN BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, HAND DELIVERY, OVERNIGHT MAIL, FEDERAL
EXPRESS OR OTHER NATIONAL OVERNIGHT NEXT DAY CARRIER (COLLECTIVELY, “COURIER”)
OR TELECOPY (CONFIRMED BY MAIL).  NOTICES AND REQUESTS SHALL BE, IN THE CASE OF
THOSE BY HAND DELIVERY, DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED TO ANY PARTY TO
WHOM IT IS ADDRESSED, IN THE CASE OF THOSE BY MAIL OR OVERNIGHT MAIL, DEEMED TO
HAVE BEEN GIVEN FIVE (5) BUSINESS DAYS AFTER THE DATE WHEN DEPOSITED IN THE MAIL
OR WITH THE OVERNIGHT MAIL CARRIER, IN THE CASE OF A COURIER, THE NEXT BUSINESS
DAY FOLLOWING TIMELY DELIVERY OF THE PACKAGE WITH THE COURIER, AND, IN THE CASE
OF A TELECOPY, WHEN CONFIRMED.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS
SHALL BE AS FOLLOWS:


 

If to the Company:

 

Apogee Technology, Inc.

 

 

129 Morgan Drive

 

 

Norwood, MA 02062

 

 

Telephone: 781-551-9450

 

 

Facsimile: 781-440-9528

 

 

 

 

 

Attention:

Herbert M. Stein, Chief Executive Officer

 

 

 

 

 

with a copy to:

 

 

 

 

 

Theodore M. Grannatt, Esq.

 

 

Mintz Levin Cohn Ferris Glovsky and Popeo PC

 

 

One Financial Center

 

 

Boston, MA 02111

 

 

Facsimile:

617-542-2241

 

 

 

 

 

If to a Purchaser:

 

 

 

 

 

To the address set forth under such Purchaser name on the signature
pages hereto.

 

 

 

 

 

with a copy to:

 

11

--------------------------------------------------------------------------------


 

 

 

John E. Tucker, Esq.

 

 

825 Third Avenue 14th Floor

 

 

New York, NY 10022

 

 

Facsimile:

212-541-4434

 

 

 

If to any other Person who is then the registered Holder:

 

To the address of such Holder as it appears in the stock transfer books of the
Company

 

or such other address as may be designated in writing hereafter in accordance
with this Section 7(g) by such Person.

 


(H)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH OF THE
PARTIES AND SHALL INURE TO THE BENEFIT OF EACH HOLDER.  THE COMPANY MAY NOT
ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH HOLDER.  EACH HOLDER MAY ASSIGN THEIR RESPECTIVE RIGHTS HEREUNDER IN THE
MANNER AND TO THE PERSONS AND ENTITIES AS PERMITTED UNDER THE NOTE AND THE
SECURITIES PURCHASE AGREEMENT.


 


(I)            EXECUTION AND COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE
AN ORIGINAL AND, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) THE SAME WITH
THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE WERE THE ORIGINAL
THEREOF.


 


(J)            GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  THE COMPANY HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSION JURISDICTION TO HEAR AND
DETERMINE ANY PROCEEDING BETWEEN THE COMPANY, ON THE ONE HAND, AND THE
PURCHASER, ON THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS AGREEMENT; PROVIDED, THAT THE PURCHASER AND
THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD
BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK, AND
FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE PURCHASER FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION TO
COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
PURCHASER.  THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY PROCEEDING COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
PROCEEDING AND AGREES THAT SERVICE OF SUCH

 

12

--------------------------------------------------------------------------------


 


SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN SECTION 7(G) AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.  THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PURCHASER
AND/OR THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEN IN CONNECTION WITH THIS AGREEMENT.  IF
EITHER PARTY HERETO SHALL COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF
THIS AGREEMENT, THE SECURITIES PURCHASE AGREEMENT OR ANY OTHER RELATED
AGREEMENT, THEN THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY
THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES
INCURRED WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.


 


(K)           CUMULATIVE REMEDIES.  THE REMEDIES PROVIDED HEREIN ARE CUMULATIVE
AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


 


(L)            SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES
HERETO SHALL USE THEIR REASONABLE EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE
MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED
BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION. IT IS HEREBY STIPULATED AND
DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE EXECUTED THE
REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT INCLUDING ANY OF
SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR UNENFORCEABLE.


 


(M)          HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 

[Balance of page intentionally left blank;
signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

APOGEE TECHNOLOGY, INC.

LAURUS MASTER FUND, LTD.

 

 

 

 

By:

/s/

 

By:

/s/

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

825 Third Avenue, 14th Floor

 

New York, NY 10022

 

Attention:

David Grin

 

Facsimile:

212-541-4434

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[             , 200  ]

 

[Continental Stock Transfer
  & Trust Company
Two Broadway
New York, NY  10004
Attn:  William Seegraber]

 

Re:          Apogee Technology, Inc. Registration Statement on Form [S-1]

 

Ladies and Gentlemen:

 

As counsel to Apogee Technology, Inc., a Delaware corporation (the “Company”),
we have been requested to render our opinion to you in connection with the
resale by the individuals or entitles listed on Schedule A attached hereto (the
“Selling Stockholders”), of an aggregate of            shares (the “Shares”) of
the Company’s Common Stock.

 

A Registration Statement on Form [S-1] under the Securities Act of 1933, as
amended (the “Act”), with respect to the resale of the Shares was declared
effective by the Securities and Exchange Commission on [date].  Enclosed is the
Prospectus dated [date].  We understand that the Shares are to be offered and
sold in the manner described in the Prospectus.

 

Based upon the foregoing, upon request by the Selling Stockholders at any time
while the registration statement remains effective, it is our opinion that the
Shares have been registered for resale under the Act and new certificates
evidencing the Shares upon their transfer or re-registration by the Selling
Stockholders may be issued without restrictive legend.  We will advise you if
the registration statement is not available or effective at any point in the
future.

 

 

Very truly yours,

 

 

 

 

 

[Company counsel]

 

--------------------------------------------------------------------------------


 

Schedule A to Exhibit A

 

Selling Stockholder

 

Shares
Being Offered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------